
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.23


CREDIT AGREEMENT
(LINE OF CREDIT)


        This Agreement (the "Agreement") is made and entered into as of July 19,
2002, by and between BANK OF THE WEST (the "Bank") and GOLDEN STATE VINTNERS
(the "Borrower"), on the terms and conditions that follow:


SECTION
1
DEFINITIONS


1.1   Certain Defined Terms: Unless elsewhere defined in this Agreement, the
following terms shall have the following meanings (such meanings to be generally
applicable to the singular and plural forms of the terms defined):
 
 
1.1.1
 
"Advance": shall mean an advance to the Borrower under the credit facility (ies)
described in Section 2.
 
 
1.1.2
 
"Business Day": shall mean a day, other than a Saturday or Sunday, on which
commercial banks are open for business in California.
 
 
1.1.3
 
"Cash Flow": shall mean the sum of net income after tax and exclusive of
extraordinary gains, plus depreciation and amortization expense minus dividends
and distributions.
 
 
1.1.4
 
"Collateral": shall mean the property described in Section 3, together with any
other personal or real property in which the Bank may be granted a lien or
security interest to secure payment of the Obligations.
 
 
1.1.5
 
"Crops": shall mean the crops described in Section 3.
 
 
1.1.6
 
"Current Assets": shall mean current assets as determined in accordance with
generally accepted accounting principles, less all amounts due from affiliates,
officers or employees.
 
 
1.1.7
 
"Current Liabilities": shall mean current liabilities as determined in
accordance with generally accepted accounting principles, including any negative
cash balance on the Borrower's financial statement.
 
 
1.1.8
 
"Debt": shall mean all liabilities of the Borrower less Subordinated Debt, if
any.
 
 
1.1.9
 
"EBITDA": shall mean earnings exclusive of extraordinary gains and before
deductions for interest expense, taxes, depreciation and amortization expense.
 
 
1.1.10
 
"Effective Tangible Net Worth": shall mean the Borrower's stated net worth plus
Subordinated Debt but less all intangible assets of the Borrower (i.e.,
goodwill, trademarks, patents, copyrights, organization expense, and similar
intangible items including, but not limited to, investments in and all amounts
due from affiliates, officers or employees).
 
 
 
 
 

1

--------------------------------------------------------------------------------


 
 
1.1.11
 
"Environmental Claims": shall mean all claims, however asserted, by any
governmental authority or other person alleging potential liability or
responsibility for violation of any Environmental Law or for Discharge or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (a) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental placement, spills, leaks, Discharges,
emissions or releases) of any Hazardous Material at, in, or from property,
whether or not owned by the Borrower, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.
 
 
1.1.12
 
"Environmental Laws": shall mean all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any governmental authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
("CERCLA"), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Hazardous Waste Control Law, the California
Solid Waste Management, Resource, Recovery and Recycling Act, the California
Water Code and the California Health and Safety Code.
 
 
1.1.13
 
"Environmental Permits": shall have the meaning provided in Section 5.11 hereof.
 
 
1.1.14
 
"ERISA": shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, including (unless the context otherwise requires) any
rules or regulations promulgated thereunder.
 
 
1.1.15
 
"Event of Default": shall have the meaning set forth in Section 7.
 
 
1.1.16
 
"Expiration Date": shall mean July 5, 2003, or the date of termination of the
Bank's commitment to lend under this Agreement pursuant to Section 8, whichever
shall occur first.
 
 
1.1.17
 
"Fixed Rate Advance": shall have the respective meaning as it is defined for
each facility under Section 2, hereof if applicable.
 
 
1.1.18
 
"Fixed Rate": shall have the respective meaning as it is defined for each
facility under Section 2, hereof if applicable.
 
 
1.1.19
 
"Hazardous Materials": shall mean all those substances which are regulated by,
or which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.
 
 
 
 
 

2

--------------------------------------------------------------------------------


 
 
1.1.20
 
"Indebtedness": shall mean, with respect to the Borrower, (i) all indebtedness
for borrowed money or for the deferred purchase price of property or services in
respect of which the Borrower is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which the Borrower otherwise assures a
creditor against loss and (ii) obligations under leases which shall have been or
should be, in accordance with generally accepted accounting principles, reported
as capital leases in respect of which the Borrower is liable, contingently or
otherwise, or in respect of which the Borrower otherwise assures a creditor
against loss.
 
 
1.1.21
 
"Interest Period": shall have the respective meaning as it is defined for each
facility under Section 2, hereof.
 
 
1.1.22
 
"Inventory": shall mean the inventory described in Section 3.
 
 
1.1.23
 
"LIBOR Advance": shall have the respective meaning as it is defined for each
facility under Section 2, hereof.
 
 
1.1.24
 
"LIBOR Interest Period": shall have the respective meaning as it is defined for
each facility under Section 2, hereof.
 
 
1.1.25
 
"LIBOR Rate": shall have the respective meaning as it is defined for each
facility under Section 2, hereof.
 
 
1.1.26
 
"Line Account": shall have the meaning provided in Section 2.2 hereof.
 
 
1.1.27
 
"Line of Credit": shall mean the credit facility described as such in Section 2.
 
 
1.1.28
 
"Obligations": shall mean all amounts owing by the Borrower to the Bank pursuant
to this Agreement including, but not limited to, the unpaid principal amount of
any loans or advances.
 
 
1.1.29
 
"Ordinary Course of Business": shall mean, with respect to any transaction
involving the Borrower or any of its subsidiaries or affiliates, the ordinary
course of the Borrower's business, as conducted by the Borrower in accordance
with past practice and undertaken by the Borrower in good faith and not for the
purpose of evading any covenant or restriction in this Agreement or in any other
document, instrument or agreement executed in connection herewith.
 
 
1.1.30
 
"Permitted Liens": shall mean: (i) liens and security interests securing
indebtedness owed by the Borrower to the Bank; (ii) liens for taxes, assessments
or similar charges not yet due; (iii) liens of materialmen, mechanics,
warehousemen, or carriers or other like liens arising in the Ordinary Course of
Business and securing obligations which are not yet delinquent; (iv) purchase
money liens or purchase money security interests upon or in any property
acquired or held by the Borrower in the Ordinary Course of Business to secure
Indebtedness outstanding on the date hereof or permitted to be incurred herein;
(v) liens and security interests which, as of the date hereof, have been
disclosed to and approved by the Bank in writing; and (vi) those liens and
security interests which in the aggregate constitute an immaterial and
insignificant monetary amount with respect to the net value of the Borrower's
assets.
 
 
1.1.31
 
"Prime Rate": shall mean an index for a variable interest rate which is quoted,
published or announced by Bank as its prime rate and as to which loans may be
made by Bank at, above or below such rate.
 
 
1.1.32
 
"Subordinated Debt": shall mean such liabilities of the Borrower which have been
subordinated to those owed to the Bank in a manner acceptable to the Bank.
 
 
 
 
 

3

--------------------------------------------------------------------------------


 
 
1.1.33
 
"Variable Rate Advance": shall have the respective meaning as it is defined for
each facility under Section 2, hereof.
 
 
1.1.34
 
"Variable Rate": shall have the respective meaning as it is defined for each
facility under Section 2, hereof.
1.2
 
Accounting Terms: All references to financial statements, assets, liabilities,
and similar accounting items not specifically defined herein shall mean such
financial statements or such items prepared or determined in accordance with
generally accepted accounting principles consistently applied and, except where
otherwise specified, all financial data submitted pursuant to this Agreement
shall be prepared in accordance with such principles.
1.3
 
Other Terms: Other terms not otherwise defined shall have the meanings
attributed to such terms in the California Uniform Commercial Code as in effect
on July 1, 2001 and from time to time thereafter.


SECTION
2
CREDIT FACILITIES


2.1   THE LINE OF CREDIT
 
 
2.1.1
 
The Line of Credit: On terms and conditions as set forth herein, the Bank agrees
to make Advances to the Borrower from time to time from the date hereof to the
Expiration Date, provided the aggregate amount of such Advances outstanding at
any time does not exceed $22,000,000.00 through February 5, 2003 and
$18,000,000.00 thereafter (the "Line of Credit"). Within the foregoing limits,
the Borrower may borrow, partially or wholly prepay, and reborrow under this
Section 2.1. Proceeds of the Line of Credit shall be used for general working
capital purposes.
 
 
2.1.2
 
M aking Line Advances: Each Advance shall be conclusively deemed to have been
made at the request of and for the benefit of the Borrower (i) when credited to
any deposit account of the Borrower maintained with the Bank or (ii) when paid
in accordance with the Borrower's written instructions. Subject to the
requirements of Section 4 and provided such request is made in a timely manner
as provided in Section 2.1.5 below, Advances shall be made by the Bank under the
Line of Credit.
 
 
2.1.3
 
Repayment:
 
 
 
 
(i)
 
If at any time the aggregate principal amount of the outstanding Advances shall
exceed the Line of Credit, the Borrower hereby promises and agrees, immediately
upon written or telephonic notice from the Bank, to pay to the Bank an amount
equal to the difference between the outstanding principal balance of the
Advances and the Line of Credit.
 
 
 
 
(ii)
 
On the Expiration Date, the Borrower hereby promises and agrees to pay to the
Bank in full the aggregate unpaid principal amount of all Advances then
outstanding, together with all accrued and unpaid interest thereon.
 
 
 
 
 
 
 

4

--------------------------------------------------------------------------------


 
 
2.1.4
 
Interest on Advances: Interest shall accrue from the date of each Advance under
the Line of Credit at one of the following rates, as quoted by the Bank and as
elected by the Borrower below:
 
 
 
 
(i)
 
Variable Rate Advances: A variable rate per annum equivalent to the Prime Rate
(the "Variable Rate"). Interest shall be adjusted concurrently with any change
in the Prime Rate. An Advance based upon the Variable Rate is hereinafter
referred to as a "Variable Rate Advance".
 
 
 
 
(ii)
 
Fixed Rate Advances: A fixed rate per annum quoted by the Bank for 30, 60, 90 or
180 days or for such other period of time that the Bank may quote and offer
(provided that any such period of time does not extend beyond the Expiration
Date) (the "Interest Period") for Advances in the minimum amount of $250,000.00.
Such interest rate shall be a percentage approximately equivalent to 1.15% in
excess of the rate which the Bank determines in its sole and absolute discretion
to be equal to the Bank's cost of acquiring funds (adjusted for any and all
assessments, surcharges and reserve requirements pertaining to the borrowing or
purchase by the Bank of such funds) in an amount approximately equal to the
amount of the relevant Advance and for a period of time approximately equal to
the relevant Interest Period (the "Fixed Rate"). Advances based upon the Fixed
Rate are hereinafter referred to as "Fixed Rate Advances".
 
 
 
 
(iii)
 
LIBOR Advances: A fixed rate quoted by the Bank for 1, 2, 3, or 6 months or for
such other period of time that the Bank may quote and offer (provided that any
such period of time does not extend beyond the Expiration Date) (the "LIBOR
Interest Period") for Advances in the minimum amount of $250,000.00. Such
interest rate shall be a percentage approximately equivalent to 1.15% in excess
of the Bank's LIBOR Rate which is that rate determined by the Bank's Treasury
Desk as being the arithmetic mean (rounded upwards, if necessary, to the nearest
whole multiple of one-sixteenth of one percent (1/16%)) of the U. S. dollar
London Interbank Offered Rates for such period appearing on page 3750 (or such
other page as may replace page 3750) of the Telerate screen at or about
11:00 a.m. (London time) on the second Business Day prior to the first days of
such period (adjusted for any and all assessments, surcharges and reserve
requirements) (the "LIBOR Rate"). An Advance based upon the LIBOR Rate is
hereinafter referred to as a "LIBOR Advance".
 
 
 
 
 
 
Interest on any Advance shall be computed on the basis of 360 days per year, but
charged on the actual number of days elapsed.
 
 
 
 
 
 
The Borrower hereby promises and agrees to pay interest in arrears on all
Advances on the 5th calendar day of each month.
 
 
 
 
 
 
If interest is not paid as and when it is due, it shall be added to the
principal, become and be treated as a part thereof, and shall thereafter bear
like interest.
 
 
2.1.5
 
Notice of Borrowing: Upon written or telephonic notice which shall be received
by the Bank at or before 2:00 p.m. (California time) on a Business Day, the
Borrower may borrow under the Line of Credit by requesting:
 
 
 
 
(i)
 
A Variable Rate Advance or Fixed Rate Advance: A Variable Rate Advance or Fixed
Rate Advance may be made on the day notice is received by the Bank; provided,
however, that if the Bank shall not have received notice at or before 2:00 p.m.
on the day such Advance is requested to be made, such Variable Rate Advance or
Fixed Rate Advance may, at the Bank's option, be made on the next Business Day.
 
 
 
 
 
 
 

5

--------------------------------------------------------------------------------


 
 
 
 
(ii)
 
A LIBOR Advance: Notice of any LIBOR Advance shall be received by the Bank no
later than two Business Days prior to the day (which shall be a Business Day) on
which the Borrower requests such LIBOR Advance to be made.
 
 
2.1.6
 
Notice of Election to Adjust Interest Rate: Upon telephonic notice which shall
be received by the Bank at or before 2:00 p.m. (California time) on a Business
Day, the Borrower may elect:
 
 
 
 
(i)
 
That interest on a Variable Rate Advance shall be adjusted to accrue at the
Fixed Rate; provided, however, that such notice shall be received by the Bank no
later than 2:00 p.m. on the Business Day on which the Borrower requests that
interest be adjusted to accrue at the Fixed Rate.
 
 
 
 
(ii)
 
That interest on a Variable Rate Advance shall be adjusted to accrue at the
LIBOR Rate; provided, however, that such notice shall be received by the Bank no
later than two Business Days prior to the Business Day on which the Borrower
requests that interest be adjusted to accrue at the LIBOR Rate.
 
 
 
 
(iii)
 
That interest on a Fixed Rate Advance shall continue to accrue at a newly quoted
Fixed Rate or shall be adjusted to commence to accrue at the Variable Rate;
provided, however, that such notice shall be received by the Bank no later than
2:00 p.m. on the last day of the Interest Period pertaining to such Fixed Rate
Advance. If the Bank shall not have received notice (as prescribed herein) of
the Borrower's election that interest on any Fixed Rate Advance shall continue
to accrue at the newly quoted Fixed Rate as the case may be the Borrower shall
be deemed to have elected that interest thereon shall be adjusted to accrue at
the Variable Rate upon the expiration of the relevant Interest Period pertaining
to such Advance.
 
 
 
 
(iv)
 
That interest on a Fixed Rate Advance shall accrue at a newly quoted LIBOR Rate
or interest on a LIBOR Advance shall continue to accrue at a newly quoted Fixed
Rate or LIBOR Rate or shall be adjusted to commence to accrue at the Variable
Rate; provided, however, that such notice shall be received by the Bank no later
than two Business Days prior to the last day of the relevant Interest Period or
LIBOR Interest Period, as applicable. If the Bank shall not have received notice
as prescribed herein of the Borrower's election that interest on any Fixed Rate
Advance shall accrue interest at a newly quoted LIBOR Rate or at a newly quoted
Fixed Rate pursuant to subparagraph (iii) hereinabove; or any LIBOR Advance
shall continue to accrue at the newly quoted Fixed Rate or LIBOR Rate as the
case may be, the Borrower shall be deemed to have elected that interest thereon
shall be adjusted to accrue at the Variable Rate upon the expiration of the
relevant Interest Period or LIBOR Interest Period pertaining to such Advance.
 
 
 
 
 
 
 

6

--------------------------------------------------------------------------------


 
 
2.1.7
 
Prepayment: The Borrower may prepay any Advance in whole or in part, at any time
and without penalty, provided, however, that: (i) any partial prepayment shall
first be applied at the Bank's option, to accrued and unpaid interest and next
to the outstanding principal balance; and (ii) during any period of time in
which interest is accruing on any Advance on the basis of the LIBOR Rate or
Fixed Rate, no prepayment shall be made except on a day which is the last day of
the LIBOR Interest Period or Interest Period pertaining thereto. If the whole or
any part of any LIBOR Advance or Fixed Rate Advance is prepaid by reason of
acceleration or otherwise, the Borrower shall, upon the Bank's request, promptly
pay to and indemnify the Bank for all costs, expenses and any loss (including
loss of future interest income) actually incurred by the Bank and any loss
(including loss of profit resulting from the re-employment of funds) deemed
sustained by the Bank as a consequence of such prepayment.
 
 
 
 
The Bank shall be entitled to fund all or any portion of its Advances in any
manner it may determine in its sole discretion, but all calculations and
transactions hereunder shall be conducted as though the Bank actually funded all
Advances through the purchase of dollar deposits bearing interest at the same
rate as U.S. Treasury securities in the amount of the relevant Advance and in
maturities corresponding to the date of such purchase to the Expiration Date
hereunder.
 
 
2.1.8
 
Indemnification for LIBOR Rate or Fixed Rate Costs: During any period of time in
which interest on any Advance is accruing on the basis of the LIBOR Rate or
Fixed Rate, the Borrower shall, upon the Bank's request, promptly pay to and
reimburse the Bank for all costs incurred and payments made by the Bank by
reason of any future assessment, reserve, deposit or similar requirement or any
surcharge, tax or fee imposed upon the Bank or as a result of the Bank's
compliance with any directive or requirement of any regulatory authority
pertaining or relating to funds used by the Bank in quoting and determining the
LIBOR Rate or Fixed Rate.
 
 
2.1.9
 
Conversion from LIBOR Rate or Fixed Rate to Variable Rate: In the event that the
Bank shall at any time determine that the accrual of interest on the basis of
the LIBOR Rate or Fixed Rate (i) has become infeasible because the Bank is
unable to determine the LIBOR Rate or Fixed Rate due to the unavailability of
U.S. Dollar deposits, contracts or certificates of deposit in an amount
approximately equal to the amount of the relevant Advance and for a period of
time approximately equal to the relevant LIBOR Interest Period or Interest
Period as the case may be or (ii) is or has become unlawful by reason of the
Bank's compliance with any new law, rule, regulation, guideline or order, or any
new interpretation of any present law, rule, regulation guideline or order, then
the Bank shall promptly give telephonic notice thereof (confirmed in writing) to
the Borrower, in which event any Advance bearing interest at either the LIBOR
Rate or Fixed Rate as the case may be shall be deemed to be a Variable Rate
Advance and interest shall thereupon immediately accrue at the Variable Rate and
shall continue at such rate until the Bank determines that the LIBOR Rate or
Fixed Rate is no longer infeasible or unlawful.
2.2
 
Line Account: The Bank shall maintain on its books a record of account in which
the Bank shall make entries for each Advance and such other debits and credits
as shall be appropriate in connection with the credit facilities granted
hereunder (the "Line Account"). The Bank shall provide the Borrower with a
statement of the Borrower's Line Account, which statement shall be considered to
be correct and conclusively binding on the Borrower unless the Borrower notifies
the Bank to the contrary within 30 days after the Borrower's receipt of any such
statement which it deems to be incorrect.
 
 
 
 
 
 
 

7

--------------------------------------------------------------------------------


2.3
 
Authorization to Charge Account(s): The Borrower hereby authorizes the Bank, if
and to the extent payment owed to the Bank under this Agreement is not made when
due, to charge, from time to time, against any or all of the Borrower's deposit
accounts with the Bank any amount so due.
2.4
 
Payments: If any payment required to be made by the Borrower hereunder becomes
due and payable on a day other than a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and interest thereon shall be
payable at the then applicable rate during such extension. All payments required
to be made hereunder shall be made to the office of the Bank designated for the
receipt of notices herein or such other office as Bank shall from time to time
designate.
2.5
 
Late Payment: In addition to any other rights the Bank may have hereunder, if
any payment of principal or interest or any portion thereof, under this
Agreement is not paid within 5 days of when due, a late payment charge equal to
five percent (5%) of such past due payment may be assessed and shall be
immediately payable.

8

--------------------------------------------------------------------------------




SECTION
3
COLLATERAL


3.1   The Collateral: To secure payment and performance of all the Borrower's
Obligations under this Agreement and all other liabilities, loans, guarantees,
covenants and duties owed by the Borrower to the Bank, whether or not evidenced
by this or by any other agreement, absolute or contingent, due or to become due,
now existing or hereafter and howsoever created, the Borrower hereby grants the
Bank a security interest in and to all of the following property ("Collateral"):
 
 
 
 
(i)
 
Inventory. All inventory now owned or hereafter acquired by the Borrower,
including, but not limited to, all raw materials, work in process, finished
goods, inventory leased to others or held for lease, merchandise, parts and
supplies of every kind and description, including inventory temporarily out of
the Borrower's custody or possession, together with all returns on accounts (the
"Inventory").
 
 
 
 
(ii)
 
Accounts. All accounts, letter of credit rights, commercial tort claims,
contract rights and general intangibles, including software and payment
intangibles, now owned or hereafter created or acquired by the Borrower,
including, but not limited to, all receivables, including as-extracted
receivables, credit card receivables, health care receivables, insurance
receivables, software receivables and license fees, goodwill, trademarks,
trademark applications, trade styles, trade names, patents, patent applications,
copyrights and copyright applications, customer lists, business records and
computer programs, tapes, disks and related data processing software that at any
time evidence or contain information relating to any of the Collateral.
 
 
 
 
(iii)
 
Documents. All documents, instruments and chattel paper, whether electronic or
tangible, now owned or hereafter acquired by the Borrower, including, but not
limited to, warehouse and other receipts, bills of sale, promissory notes and
bills of lading.
 
 
 
 
(iv)
 
Monies. All monies, deposit accounts, certificates of deposit, investment
property and securities of the Borrower now or hereafter in the Bank's or its
agents' possession.
 
 
 
 
(v)
 
Farm Products. All farm products, other than standing timber, now owned or
hereafter acquired by or for the benefit of the Borrower in connection with the
farming operations of the Borrower, including all crops grown, growing or to be
grown, whether produced on trees, vines or bushes, or aquatic goods produced by
aquacultural operations (the "Crops"); all supplies used or produced in the
farming operations of the Borrower; products of crops in their unmanufactured
state; and the products and proceeds of the foregoing, and any additions to,
substitutions for or replacements thereof.
 
 
 
 
(vi)
 
Water Rights. All of Borrower's now existing or hereafter acquired water rights
of every kind and description, whether appurtenant, riparian or prescriptive or
arising by virtue of any contract or other agreement.
The Bank's security interest in the Collateral shall be a continuing lien and
shall include the proceeds and products of the Collateral including, but not
limited to, the proceeds of any insurance thereon.
Borrower hereby consents to and instructs Bank to file financing statements in
all locations deemed appropriate by the Bank from time to time.
 
 
 
 
 
 
 

9

--------------------------------------------------------------------------------


The security interest granted to Bank in the Collateral shall not secure or be
deemed to secure any Indebtedness of the Borrower to the Bank which is, at the
time of its creation, subject to the provisions of any state or federal consumer
credit or truth-in-lending disclosure statutes.


SECTION
4
CONDITIONS PRECEDENT


4.1   Conditions Precedent to the Initial Extension of Credit: The obligation of
the Bank to make the initial Advance or the first extension of credit to or on
account of the Borrower hereunder is subject to the conditions precedent that
the Bank shall have received before the date of such initial Advance or such
first extension of credit all of the following, in form and substance
satisfactory to the Bank:
 
 
 
 
(i)
 
Authority to Borrow. Evidence that the execution, delivery and performance by
the Borrower of this Agreement and any document, instrument or agreement
required hereunder have been duly authorized.
 
 
 
 
(ii)
 
Guarantors. Continuing guaranty in favor of the Bank executed by the following,
together with evidence that the execution, delivery and performance by any
guarantor has been duly authorized: Golden State Vintners, Inc..
 
 
 
 
(iii)
 
Fees. A fee of $25,000.00 and payment of all of the Bank's out-of-pocket
expenses in connection with the preparation and negotiation of this Agreement.
 
 
 
 
(iv)
 
Financing Statements. UCC-1 financing statement(s) describing the Collateral,
which have been filed with the Secretary of State or the county recorder as a
lien of first priority.
 
 
 
 
(v)
 
Miscellaneous. Such other evidence as the Bank may request to establish the
consummation of the transaction contemplated hereunder and compliance with the
conditions of this Agreement.
4.2
 
Conditions Precedent to All Extensions of Credit: The obligation of the Bank to
make each Advance or each other extension of credit, as the case may be, to or
on account of the Borrower (including the initial Advance or the first extension
of credit) shall be subject to the further conditions precedent that, on the
date of each Advance or each extension of credit and after the making of such
Advance or extension of credit:
 
 
 
 
(i)
 
Reporting Requirements. The Bank shall have received the documents set forth in
Section 6.1.
 
 
 
 
(ii)
 
Subsequent Approvals. The Bank shall have received such supplemental approvals,
opinions or documents as the Bank may reasonably request.
 
 
 
 
(iii)
 
Representations and Warranties. The representations contained in Section 5 and
in any other document, instrument or certificate delivered to the Bank hereunder
are true, correct and complete.
 
 
 
 
(iv)
 
Event of Default. No event has occurred and is continuing which constitutes, or
with the lapse of time or giving of notice or both, would constitute an Event of
Default.
 
 
 
 
(v)
 
Collateral. The security interest in the Collateral has been duly authorized,
created and perfected with first priority and is in full force and effect.
 
 
 
 
 
 
 

10

--------------------------------------------------------------------------------


The Borrower's acceptance of the proceeds of any loan, Advance or extension of
credit or the Borrower's execution of any document or instrument evidencing or
creating any Obligation hereunder shall be deemed to constitute the Borrower's
representation and warranty that all of the above statements are true and
correct.


SECTION
5
REPRESENTATIONS AND WARRANTIES


The Borrower hereby makes the following representations and warranties to the
Bank, which representations and warranties are continuing:
5.1
 
Status: The Borrower's correct legal name is as stated in this Agreement and the
Borrower is a corporation duly organized and validly existing under the laws of
the state of California and with its chief executive office in the state of
California and is properly licensed and is qualified to do business and in good
standing in, and, where necessary to maintain the Borrower's rights and
privileges, has complied with the fictitious name statute of every jurisdiction
in which the Borrower is doing business.
5.2
 
Authority: The execution, delivery and performance by the Borrower of this
Agreement and any instrument, document or agreement required hereunder have been
duly authorized and do not and will not: (i) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having application to the Borrower; (ii) result in a
breach of or constitute a default under any material indenture or loan or credit
agreement or other material agreement, lease or instrument to which the Borrower
is a party or by which it or its properties may be bound or affected; or
(iii) require any consent or approval of its stockholders or violate any
provision of its articles of incorporation or by-laws.
5.3
 
Legal Effect: This Agreement constitutes, and any instrument, document or
agreement required hereunder when delivered hereunder will constitute, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms.
5.4
 
Fictitious Trade Styles: All fictitious trade styles used by the Borrower in
connection with its business operations and each state in which each such
fictitious trade style is used are listed below. The Borrower shall notify the
Bank not less than 30 days prior to effecting any change in the matters
described below or prior to using any other fictitious trade style at any future
date, indicating the trade style and state(s) of its use.
 
 
Trade Style
 
State of Use     See attached Exhibit "A"   All
5.5
 
Financial Statements: All financial statements, information and other data which
may have been or which may hereafter be submitted by the Borrower to the Bank
are true, accurate and correct and have been or will be prepared in accordance
with generally accepted accounting principles consistently applied and
accurately represent the financial condition or, as applicable, the other
information disclosed therein. Since the most recent submission of such
financial information or data to the Bank, the Borrower represents and warrants
that no material adverse change in the Borrower's financial condition or
operations has occurred which has not been fully disclosed to the Bank in
writing.
5.6
 
Litigation: Except as have been disclosed to the Bank in writing, there are no
actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or the Borrower's properties before
any court or administrative agency which, if determined adversely to the
Borrower, would have a material adverse effect on the Borrower's financial
condition or operations or on the Collateral.
 
 
 
 
 
 
 
 
 

11

--------------------------------------------------------------------------------


5.7
 
Title to Assets: The Borrower has good and marketable title to all of its assets
(including, but not limited to, the Collateral) and the same are not subject to
any security interest, encumbrance, lien or claim of any third person except for
Permitted Liens.
5.8
 
ERISA: If the Borrower has a pension, profit sharing or retirement plan subject
to ERISA, such plan has been and will continue to be funded in accordance with
its terms and otherwise complies with and continues to comply with the
requirements of ERISA.
5.9
 
Taxes: The Borrower has filed all tax returns required to be filed and paid all
taxes shown thereon to be due, including interest and penalties, other than such
taxes which are currently payable without penalty or interest or those which are
being duly contested in good faith.
5.10
 
Margin Stock. The proceeds of any loan or advance hereunder will not be used to
purchase or carry margin stock as such term is defined under Regulation U of the
Board of Governors of the Federal Reserve System.
5.11
 
Environmental Compliance. The operations of the Borrower comply, and during the
term of this Agreement will at all times comply, in all respects with all
Environmental Laws; the Borrower has obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
("Environmental Permits") and necessary for its ordinary course operations, all
such Environmental Permits are in good standing, and the Borrower is in
compliance with all material terms and conditions of such Environmental Permits;
neither the Borrower nor any of its present property or operations is subject to
any outstanding written order from or agreement with any governmental authority
nor subject to any judicial or docketed administrative proceeding, respecting
any Environmental Law, Environmental Claim or Hazardous Material; there are no
Hazardous Materials or other conditions or circumstances existing, or arising
from operations prior to the date of this Agreement, with respect to any
property of the Borrower that would reasonably be expected to give rise to
Environmental Claims; provided, however, that with respect to property leased
from an unrelated third party, the foregoing representation is made to the best
knowledge of the Borrower. In addition, (i) the Borrower does not have any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws, or that are leaking or disposing of Hazardous
Materials off-site, and (ii) the Borrower has notified all of their employees of
the existence, if any, of any health hazard arising from the conditions of their
employment and have met all notification requirements under Title III of CERCLA
and all other Environmental Laws.
5.12
 
Inventory:
 
 
 
 
(i)
 
The Borrower keeps correct and accurate records. (itemizing and describing the
kind, type, quality and quantity of inventory, the Borrower's cost therefor and
selling price thereof, and the daily withdrawals therefrom and additions
thereto).
 
 
 
 
(ii)
 
All inventory is of good and merchantable quality, free from defects.
 
 
 
 
(iii)
 
The inventory is not stored with a bailee, warehouseman or similar party.
5.13
 
Water. As of the date of this Agreement, sufficient water is available and is
projected to be available, from verifiable surface and ground water sources, or
to conduct operations materially similar to prior years' operations as evidenced
by information provided by any Borrower to the Bank. Borrower has filed with all
governmental agencies, all notices and other documents required under Federal,
state and local laws and regulations in connection with the supply of water to
and use of water upon its real property.

12

--------------------------------------------------------------------------------


SECTION
6
COVENANTS


The Borrower covenants and agrees that, during the term of this Agreement, and
so long thereafter as the Borrower is indebted to the Bank under this Agreement,
the Borrower will, unless the Bank shall otherwise consent in writing:
6.1
 
Reporting and Certification Requirements: Deliver or cause to be delivered to
the Bank in form and detail satisfactory to the Bank:
 
 
 
 
(i)
 
Not later than 120 days after the end of each of the Borrower's fiscal years, a
copy of the annual audited financial report of the Borrower for such year,
prepared by a firm of certified public accountants acceptable to Bank and
accompanied by an unqualified opinion of such firm.
 
 
 
 
(ii)
 
Not later than 60 days after the end of each fiscal quarter, a copy of the
Borrower's financial statement as of the end of such period and a copy of Golden
State Vintners, Inc.'s Form 10Q filed with the Securities and Exchange
Commission.
 
 
 
 
(iii)
 
Promptly upon the Bank's request, such other information pertaining to the
Borrower, the Collateral or any guarantor hereunder as the Bank may reasonably
request.
6.2
 
Financial Condition: The Borrower promises and agrees, during the term of this
Agreement and until payment in full of all of the Borrower's Obligations, the
Borrower will maintain as of the relevant times set forth below:
 
 
 
 
(i)
 
A minimum Effective Tangible Net Worth of at least $55,000,000.00 at each fiscal
year end.
 
 
 
 
(ii)
 
A ratio of Debt to Effective Tangible Net Worth of not more than 2 to 1 at each
fiscal year end.
 
 
 
 
(iii)
 
A ratio of Current Assets to Current Liabilities of not less than 1.50 to 1 at
each fiscal year end.
 
 
 
 
(iv)
 
A ratio of Cash Flow to the current portion of long term Debt of not less than
1.25 to 1at each fiscal year end.
 
 
 
 
(v)
 
A minimum EBITDA of at least $1.00 at the end of each fiscal year with EBITDA
based upon the immediately preceding three fiscal quarters and the current
quarter just ended.
6.3
 
Preservation of Existence; Compliance with Applicable Laws: Maintain and
preserve its existence and all rights and privileges now enjoyed; and conduct
its business and operations in accordance with all applicable laws, rules and
regulations.
6.4
 
Merge or Consolidate: Not liquidate or dissolve, merge or consolidate with or
into, or acquire any other business organization.
6.5
 
Maintenance of Insurance: Keep and maintain the Collateral insured for not less
than its full replacement value against all risks of loss and damage and
maintain insurance in such amounts and covering such risks as is usually carried
by companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates and maintain such other
insurance and coverages as may be required by the Bank. All such insurance shall
be in form and amount and with companies satisfactory to the Bank.
 
 
 
 
 
 
 

13

--------------------------------------------------------------------------------


 
 
With respect to insurance covering properties in which the Bank maintains a
security interest or lien, such insurance shall name the Bank as loss payee
pursuant to a loss payable endorsement satisfactory to the Bank and shall not be
altered or canceled except upon 10 days' prior written notice to the Bank. Upon
the Bank's request, the Borrower shall furnish the Bank with the original policy
or binder of all such insurance.
6.6
 
Maintenance of Collateral and Other Properties: Except for Permitted Liens, keep
and maintain the Collateral free and clear of all levies, liens, encumbrances
and security interests (including, but not limited to, any lien of attachment,
judgment or execution) and defend the Collateral against any such levy, lien,
encumbrance or security interest; comply with all laws, statutes and regulations
pertaining to the Collateral and its use and operation; execute, file and record
such statements, notices and agreements, take such actions and obtain such
certificates and other documents as necessary to perfect, evidence and continue
the Bank's security interest in the Collateral and the priority thereof;
maintain accurate and complete records of the Collateral which show all sales,
claims and allowances; and properly care for, house, store and maintain the
Collateral in good condition, free of misuse, abuse and deterioration, other
than normal wear and tear. The Borrower shall also maintain and preserve all its
properties in good working order and condition in accordance with the general
practice of other businesses of similar character and size, ordinary wear and
tear excepted.
6.7
 
Payment of Obligations and Taxes: Make timely payment of all assessments and
taxes and all of its liabilities and obligations including, but not limited to,
trade payables, unless the same are being contested in good faith by appropriate
proceedings with the appropriate court or regulatory agency. For purposes
hereof, the Borrower's issuance of a check, draft or similar instrument without
delivery to the intended payee shall not constitute payment.
6.8
 
Inspection Rights and Accounting Records: The Borrower will maintain adequate
books and records in accordance with generally accepted accounting principles
consistently applied and in a manner otherwise acceptable to Bank, and, at any
reasonable time and from time to time, permit the Bank or any representative
thereof to examine and make copies of the records and visit the properties of
the Borrower and discuss the business and operations of the Borrower with any
employee or representative thereof. If the Borrower shall maintain any records
(including, but not limited to, computer generated records or computer programs
for the generation of such records) in the possession of a third party, the
Borrower hereby agrees to notify such third party to permit the Bank free access
to such records at all reasonable times and to provide the Bank with copies of
any records which it may request, all at the Borrower's expense, the amount of
which shall be payable immediately upon demand.
6.9
 
Liens and Encumbrances: Not create, assume or permit to exist any security
interest, encumbrance, mortgage, deed of trust, or other lien (including, but
not limited to, a lien of attachment, judgment or execution) affecting any of
the Borrower's properties, or execute or allow to be filed any financing
statement or continuation thereof affecting any of such properties, except for
Permitted Liens or as otherwise provided in this Agreement, and except liens and
security interests associated with Indebtedness of up to $1,000,000.00 in any
one fiscal year.
6.10
 
Transfer Assets: Not, after the date hereof, sell, contract for sale, convey,
transfer, assign, lease or sublet, any of its assets (including, but not limited
to, the Collateral) except in the Ordinary Course of Business and, then, only
for full, fair and reasonable consideration.
6.11
 
Change in Nature of Business: Not make any material change in its financial
structure or the nature of its business as existing or conducted as of the date
hereof.
 
 
 
 
 
 
 

14

--------------------------------------------------------------------------------


6.12
 
Maintenance of Jurisdiction: Borrower shall maintain the jurisdiction of its
organization and chief executive office, or if applicable, principal residence,
as set forth herein and not change such jurisdiction name or form of
organization without 30 days prior written notice to Bank.
6.13
 
Compensation of Employees: Compensate its employees for services rendered at an
hourly rate at least equal to the minimum hourly rate prescribed by any
applicable federal or state law or regulation.
6.14
 
Capital Expense: Not make any fixed capital expenditure or any commitment
therefor, including, but not limited to, incurring liability for leases which
would be, in accordance with generally accepted accounting principles, reported
as capital leases, or purchase any real or personal property in an aggregate
amount exceeding $14,000,000.00 in any one fiscal year.
6.15
 
Notice: Give the Bank prompt written notice of any and all (i) Events of
Default; (ii) litigation, arbitration or administrative proceedings to which the
Borrower is a party and in which the claim or liability exceeds $250,000.00 or
which affects the Collateral; (iii) other matters which have resulted in, or
might result in a material adverse change in the Collateral or the financial
condition or business operations of the Borrower, and (iv) any enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened against the Borrower or any of its properties.
6.16
 
Environmental Compliance: The Borrower shall conduct its operations and keep and
maintain all of its property in compliance with all Environmental Laws and, upon
the written request of the Bank, the Borrower shall submit to the Bank, at the
Borrower's sole cost and expense, at reasonable intervals, a report providing
the status of any environmental, health or safety compliance, hazard or
liability.
6.17
 
Inventory:
 
 
 
 
(i)
 
Except as provided herein below, the Borrower's inventory shall, at all times,
be in the Borrower's physical possession, shall not be held by others on
consignment, sale on approval, or sale or return and shall be kept only at: 607
Airport Road, Napa, CA 94558, 38558 Rd. 128, Cutler, CA 93615; 8418 South Lac
Jac Ave., Parlier, CA 93648; 7409 W. Central Ave., Fresno, CA 93706; 401 S. St.
Helena Hwy., St. Helena, CA 94574; 1777 Metz Road, Soledad, CA 93960; 1175
Commerce Blvd., Suite D, American Canyon, CA 94503; and 1075 Golden Gate Drive,
Napa, CA 94559.
 
 
 
 
(ii)
 
The Borrower shall keep correct and accurate records.
 
 
 
 
(iii)
 
All inventory shall be of good and merchantable quality, free from defects.
 
 
 
 
(iv)
 
The inventory shall not at any time or times hereafter be stored with a bailee,
warehouseman or similar party without the Bank's prior written consent and, in
such event, the Borrower will concurrently therewith cause any such bailee,
warehouseman or similar party to issue and deliver to the Bank, in form
acceptable to the Bank, warehouse receipts in the Bank's name evidencing the
storage of inventory.
 
 
 
 
(v)
 
At any reasonable time and from time to time, allow Bank to have the right, upon
demand, to inspect and examine inventory and to check and test the same as to
quality, quantity, value and condition and the Borrower agrees to reimburse the
Bank for the Bank's reasonable costs and expenses in so doing.
 
 
 
 
 
 
 

15

--------------------------------------------------------------------------------


6.18
 
Location of the Harvested Crops: Any Crops now or hereafter harvested or removed
shall not be stored with a bailee, warehouseman or similar party without the
Bank's prior written consent and shall be kept only at the following
location(s): 38558 Rd. 128, Cutler, CA 93615; 8418 South Lac Jac Ave., Parlier,
CA 93648; 7409 W. Central Ave., Fresno, CA 93706; 401 S. St. Helena Hwy., St.
Helena, CA 94574; 1777 Metz Road, Soledad, CA 93960; 1175 Commerce Blvd., Suite
D, American Canyon, CA 94503; and 1075 Golden Gate Drive, Napa, CA 94559.
6.19
 
Care and Preservation of the Crops:
 
 
 
 
(i)
 
Attend to and care for the Crops and do or cause to be done any and all acts
that may at any time be appropriate or necessary to grow, farm, cultivate,
irrigate, fertilize, fumigate, prune, harvest, pick, clean, preserve and protect
the Crops.
 
 
 
 
(ii)
 
Not commit or suffer to be committed any waste of or damage to the Crops
 
 
 
 
(iii)
 
Permit the Bank and any of its agents, employees or representatives to enter
upon the Borrower's premises at any reasonable time and from time to time for
the purpose of examining and inspecting the Crops.
 
 
 
 
(iv)
 
Harvest and prepare the Crops for market and promptly notify the Bank when any
of the Crops are ready for market.
 
 
 
 
(v)
 
Keep the Crops separate and always capable of identification.
 
 
 
 
(vi)
 
Comply with any requirements or instructions of the Bank with respect to
hauling, shipping, storing, marketing and otherwise preparing, handling and
disposing of the Crops.
6.20
 
Evidence of Water Availability: At such times as the Bank may request, to
deliver to the Bank a certificate stating that the amount of water available and
projected to be available is sufficient to conduct operations materially similar
to prior years' operations, as evidenced by information provided by the Borrower
to the Bank. Such certificate shall be signed, at the Bank's option, either by
the Borrower or by an independent third party, such as an officer of the
Borrower's water district or other supplier of water.


SECTION
7
EVENTS OF DEFAULT


    Any one or more of the following described events shall constitute an event
of default (an "Event of Default") under this Agreement:
7.1
 
Non-Payment: Any Borrower shall fail to pay the principal amount of any
Obligations when due or interest on the Obligations within 5 days of when due.
7.2
 
Performance Under This Agreement: The Borrowers or any Guarantor shall fail in
any material respect to perform or observe any term, covenant or agreement
contained in this Agreement or in any document, instrument or agreement relating
to this Agreement or any other document or agreement executed by the Borrowers
or any Guarantor with or in favor of Bank and any such failure shall continue
unremedied for more than 30 days after the occurrence thereof.
7.3
 
Representations and Warranties; Financial Statements: Any representation or
warranty made by the Borrower under or in connection with this Agreement or any
financial statement given by the Borrower or any guarantor shall prove to have
been incorrect in any material respect when made or given or when deemed to have
been made or given.
 
 
 
 
 
 
 

16

--------------------------------------------------------------------------------


7.4
 
Other Agreements: If there is a default under any agreement to which Borrower is
a party with Bank or with a third party or parties resulting in a right by the
Bank or by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of $250,000.00.
7.5
 
Insolvency: The Borrower or any guarantor shall: (i) become insolvent or be
unable to pay its debts as they mature; (ii) make an assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its properties and assets; (iii) file a voluntary petition in bankruptcy or
seeking reorganization or to effect a plan or other arrangement with creditors;
(iv) file an answer admitting the material allegations of an involuntary
petition relating to bankruptcy or reorganization or join in any such petition;
(v) become or be adjudicated a bankrupt; (vi) apply for or consent to the
appointment of, or consent that an order be made, appointing any receiver,
custodian or trustee, for itself or any of its properties, assets or businesses;
or (vii) in an involuntary proceeding, any receiver, custodian or trustee shall
have been appointed for all or substantial part of the Borrower's or guarantor's
properties, assets or businesses and shall not be discharged within 30 days
after the date of such appointment.
7.6
 
Execution: Any writ of execution or attachment or any judgment lien shall be
issued against any property of the Borrower and shall not be discharged or
bonded against or released within 30 days after the issuance or attachment of
such writ or lien.
7.7
 
Revocation or Limitation of Guaranty: Any guaranty shall be revoked or limited
or its enforceability or validity shall be contested by any guarantor, by
operation of law, legal proceeding or otherwise or any guarantor who is a
natural person shall die.
7.8
 
Suspension: The Borrower shall voluntarily suspend the transaction of business
or allow to be suspended, terminated, revoked or expired any permit, license or
approval of any governmental body necessary to conduct the Borrower's business
as now conducted.
7.9
 
Material Adverse Change: If there occurs a material adverse change in the
Borrower's business or financial condition, or if there is a material impairment
of the prospect of repayment of any portion of the Obligations or there is a
material impairment of the value or priority of the Bank's security interest in
the Collateral, or if a Borrower who is a natural person shall die.
7.10
 
Change in Ownership: There shall occur a sale, transfer, disposition or
encumbrance (whether voluntary or involuntary to), or an agreement shall be
entered into to do so with, any Person or group of Persons (as such terms are
defined pursuant to Federal securities laws) with respect to more than 19% of
the issued and outstanding capital stock of the Borrower and, as a result
thereof, such Person or group of Persons has the ability to direct or cause the
direction of the management and policies of the Borrower.
7.11
 
Impairment of Collateral. There shall occur any injury or damage to all or any
part of the Collateral or all or any part of the Collateral shall be lost,
stolen or destroyed.
7.12
 
Water Quality/Amount. The Borrower's water is or is projected to be insufficient
in amount or unsuitable in quality, as determined by the Bank in either case, to
conduct operations as described in projections or by information provided by
Borrower to the Bank.

17

--------------------------------------------------------------------------------




SECTION
8
REMEDIES ON DEFAULT


Upon the occurrence of any Event of Default, the Bank may, at its sole and
absolute election, without demand and only upon such notice as may be required
by law:
8.1
 
Acceleration: Declare any or all of the Borrower's indebtedness owing to the
Bank, whether under this Agreement or any other document, instrument or
agreement, immediately due and payable, whether or not otherwise due and
payable.
8.2
 
Cease Extending Credit: Cease making Advances or otherwise extending credit to
or for the account of the Borrower under this Agreement or under any other
agreement now existing or hereafter entered into between the Borrower and the
Bank.
8.3
 
Termination: Terminate this Agreement as to any future obligation of the Bank
without affecting the Borrower's obligations to the Bank or the Bank's rights
and remedies under this Agreement or under any other document, instrument or
agreement.
8.4
 
Protection of Security Interest: Make such payments and do such acts as the
Bank, in its sole judgment, considers necessary and reasonable to protect its
security interest or lien in the Collateral. The Borrower hereby irrevocably
authorizes the Bank to pay, purchase, contest or compromise any encumbrance,
lien or claim which the Bank, in its sole judgment, deems to be prior or
superior to its security interest. Further, the Borrower hereby agrees to pay to
the Bank, upon demand therefor, all expenses and expenditures (including
attorneys' fees) incurred in connection with the foregoing.
8.5
 
Foreclosure: Enforce any security interest or lien given or provided for under
this Agreement or under any security agreement, mortgage, deed of trust or other
document, in such manner and such order, as to all or any part of the properties
subject to such security interest or lien, as the Bank, in its sole judgment,
deems to be necessary or appropriate and the Borrower hereby waives any and all
rights, obligations or defenses now or hereafter established by law relating to
the foregoing. In the enforcement of its security interest or lien, the Bank is
authorized to enter upon the premises where any Collateral is located and take
possession of the Collateral or any part thereof, together with the Borrower's
records pertaining thereto, or the Bank may require the Borrower to assemble the
Collateral and records pertaining thereto and make such Collateral and records
available to the Bank at a place designated by the Bank. The Bank may sell the
Collateral or any portions thereof, together with all additions, accessions and
accessories thereto, giving only such notices and following only such procedures
as are required by law, at either a public or private sale, or both, with or
without having the Collateral present at the time of the sale, which sale shall
be on such terms and conditions and conducted in such manner as the Bank
determines in its sole judgment to be commercially reasonable. The Collateral
may be disposed of in its then condition without any preparation or processing.
In connection with any disposition of the Collateral, the Bank may disclaim any
warranty relating to title, possession or quiet enjoyment. Any deficiency which
exists after the disposition or liquidation of the Collateral shall be a
continuing liability of the Borrower to the Bank and shall be immediately paid
by the Borrower to the Bank.
 
 
 
 
 
 
 

18

--------------------------------------------------------------------------------


8.6
 
Care and Possession of the Crops: Enter upon the Borrower's premises and, using
any and all of the Borrower's equipment, machinery, tools, farming implements
and supplies, and improvements located on the Borrower's premises: (i) farm,
cultivate, irrigate, fertilize, fumigate, prune and perform any other act of
acts appropriate or necessary to grow, care for, maintain, preserve and protect
the Crops (using any water located in, on or adjacent to the Borrower's
premises); (ii) harvest, pick, clean and remove the Crops from the Borrower's
premises; and (iii) appraise, store, prepare for public or private sale,
exhibit, market and sell the Crops and the products thereof; provided that the
Borrower hereby agrees that, if the Borrower is the owner of the real property
upon which the farming operations are located, the Bank shall not be responsible
or liable for returning the such property to its condition immediately preceding
its use as provided herein or for doing such acts as may be necessary to permit
future crops to be grown on such property.
8.7
 
Non-Exclusivity of Remedies: Exercise one or more of the Bank's rights set forth
herein or seek such other rights or pursue such other remedies as may be
provided by law, in equity or in any other agreement now existing or hereafter
entered into between the Borrower and the Bank, or otherwise.
8.8
 
Application of Proceeds: All amounts received by the Bank as proceeds from the
disposition or liquidation of the Collateral shall be applied to the Borrower's
indebtedness to the Bank as follows: first, to the costs and expenses of
collection, enforcement, protection and preservation of the Bank's lien in the
Collateral, including court costs and reasonable attorneys' fees, whether or not
suit is commenced by the Bank; next, to those costs and expenses incurred by the
Bank in protecting, preserving, enforcing, collecting, liquidating, selling or
disposing of the Collateral; next, to the payment of accrued and unpaid interest
on all of the Obligations; next, to the payment of the outstanding principal
balance of the Obligations; and last, to the payment of any other indebtedness
owed by the Borrower to the Bank. Any excess Collateral or excess proceeds
existing after the disposition or liquidation of the Collateral will be returned
or paid by the Bank to the Borrower.
 
 
If any non-cash proceeds are received in connection with any sale of Collateral,
the Bank shall not apply such non-cash proceeds to the Obligations unless and
until such proceeds are converted to such; provided, however, that if such
non-cash proceeds are not expected on the date of receipt thereof to be
converted to cash within one year after such date, the Bank shall use
commercially reasonable efforts to convert such non-cash proceeds to cash within
such one year period.


SECTION
9
MISCELLANEOUS


9.1   Amounts Payable on Demand: If the Borrower shall fail to pay on demand any
amount so payable under this Agreement, the Bank may, at its option and without
any obligation to do so and without waiving any default occasioned by the
Borrower having so failed to pay such amount, create an Advance under this
Agreement in an amount equal to the amount so payable, which Advance shall
thereafter bear interest as provided hereunder.
9.2
 
Default Interest Rate: If an Event of Default, or an event which, with notice or
passage of time could become an Event of Default, has occurred or is continuing,
the Borrower shall pay to the Bank interest on any Indebtedness or amount
payable under this Agreement at a rate which is 3% in excess of the rate or
rates then in effect under this Agreement.
 
 
 
 
 
 
 
 
 

19

--------------------------------------------------------------------------------


9.3
 
Assignment of the Borrower's Rights in the Crops:
 
 
 
 
(i)
 
If the Crops or any portion or portions thereof become infected by disease or
are destroyed by order of any local, state or federal authority, and, by reason
thereof, the Borrower is entitled to be indemnified by such authority, the
Borrower hereby assigns to the Bank any and all such sums due from such
authority, and the Bank is hereby authorized to receive, collect and sue for the
same, and the Borrower hereby orders and directs that any such sums be paid
directly to the Bank.
 
 
 
 
(ii)
 
In addition, the Borrower hereby assigns and transfers to the Bank all of the
Borrower's rights and interests in and to any monies now or hereafter placed in
any funds of any marketing association, corporation, cooperative, partnership,
firm or individual now, heretofore or hereafter handling or having to do with
any of the Crops now growing or heretofore or hereafter grown in the Borrower's
farming operations or connected with the growing, marketing, farming or other
handling of such Crops and the Borrower hereby assigns and transfers to the Bank
all stock and all other interests, benefits and rights of the Borrower in any
such marketing association, corporation, cooperative, partnership, firm or
individual having anything to do with such Crops and all monies due or becoming
due to the Borrower from any one or more of them.
9.4
 
Reliance and Further Assurances: Each warranty, representation, covenant,
obligation and agreement contained in this Agreement shall be conclusively
presumed to have been relied upon by the Bank regardless of any investigation
made or information possessed by the Bank and shall be cumulative and in
addition to any other warranties, representations, covenants and agreements
which the Borrower now or hereafter shall give, or cause to be given, to the
Bank. Borrower agrees to execute all documents and instruments and to perform
such acts as the Bank may reasonably deem necessary to confirm and secure to the
Bank all rights and remedies conferred upon the Bank by this agreement and all
other documents related thereto.
9.5
 
Attorneys' Fees: Borrower shall pay to the Bank all costs and expenses,
including but not limited to reasonable attorneys fees, incurred by Bank in
connection with the administration, enforcement, including any bankruptcy,
appeal or the enforcement of any judgment or any refinancing or restructuring of
this Agreement or any document, instrument or agreement executed with respect
to, evidencing or securing the indebtedness hereunder.
9.6
 
Notices: All notices, payments, requests, information and demands which either
party hereto may desire, or may be required to give or make to the other party
hereto, shall be given or made to such party by hand delivery or through deposit
in the United States mail, postage prepaid, or by facsimile delivery, or to such
other address as may be specified from time to time in writing by either party
to the other.
 
 
To the Borrower:
 
To the Bank:     GOLDEN STATE VINTNERS
607 Airport Road
Napa, CA 94558
Attn:    Jeffrey B. O'Neill
FAX:    (707) 254-4900   BANK OF THE WEST doing business as UNITED CALIFORNIA
BANK
Fresno Office (ABC)
2035 Fresno Street
Fresno, CA 93721
Attn:    Jay R. Dibble
FAX:    (559) 487-2157

20

--------------------------------------------------------------------------------

9.7   Waiver: Neither the failure nor delay by the Bank in exercising any right
hereunder or under any document, instrument or agreement mentioned herein shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any other document, instrument or agreement mentioned
herein preclude other or further exercise thereof or the exercise of any other
right; nor shall any waiver of any right or default hereunder, or under any
other document, instrument or agreement mentioned herein, constitute a waiver of
any other right or default or constitute a waiver of any other default of the
same or any other term or provision.
9.8
 
Conflicting Provisions: To the extent the provisions contained in this Agreement
are inconsistent with those contained in any other document, instrument or
agreement executed pursuant hereto, the terms and provisions contained herein
shall control. Otherwise, such provisions shall be considered cumulative.
9.9
 
Binding Effect; Assignment: This Agreement shall be binding upon and inure to
the benefit of the Borrower and the Bank and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Bank.
The Bank may sell, assign or grant participation in all or any portion of its
rights and benefits hereunder. The Borrower agrees that, in connection with any
such sale, grant or assignment, the Bank may deliver to the prospective buyer,
participant or assignee financial statements and other relevant information
relating to the Borrower and any guarantor.
9.10
 
Jurisdiction: This Agreement, any notes issued hereunder, the rights of the
parties hereunder to and concerning the Collateral, and any documents,
instruments or agreements mentioned or referred to herein shall be governed by
and construed according to the laws of the State of California without regard to
conflict of law principles, to the jurisdiction of whose courts the parties
hereby submit.
9.11
 
Waiver of Jury Trial: THE BORROWER AND THE BANK EACH WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWER AND THE BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
9.12
 
Counterparts: This Agreement may be executed in any number of counterparts and
all such counterparts taken together shall be deemed to constitute one and the
same instrument.
9.13
 
Headings: The headings herein set forth are solely for the purpose of
identification and have no legal significance.
 
 
 
 
 
 
 
 
 

21

--------------------------------------------------------------------------------


9.14
 
Entire Agreement and Amendments: This Agreement and all documents, instruments
and agreements mentioned herein constitute the entire and complete understanding
of the parties with respect to the transactions contemplated hereunder. All
previous conversations, memoranda and writings between the parties pertaining to
the transactions contemplated hereunder not incorporated or referenced in this
Agreement or in such documents, instruments and agreements are superseded
hereby. This Agreement may be amended only by an instrument in writing signed by
the Borrower and the Bank.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first hereinabove written.

BANK:   BORROWER:
BANK OF THE WEST doing business as UNITED CALIFORNIA BANK
 
GOLDEN STATE VINTNERS

BY:

 

/s/  JAY R. DIBBLE      

--------------------------------------------------------------------------------



 

BY:

 

/s/  JOHN KELLEHER      

--------------------------------------------------------------------------------

NAME: Jay R. Dibble, Vice President   NAME: John Kelleher, Chief Financial
Officer and Secretary
 
 
 
 
BY:
 
/s/  RALPH LENAMON      

--------------------------------------------------------------------------------

        NAME: Ralph Lenamon, Assistant Treasurer

22

--------------------------------------------------------------------------------

EXHIBIT "A"
GOLDEN STATE VINTNERS
CREDIT AGREEMENT DATED JULY 19, 2002

Trade Style


--------------------------------------------------------------------------------

  State of Use


--------------------------------------------------------------------------------

Bounty
Bridge
Cutler Creek
Diamond Grove
Edgewood
Florentina
Gioberti
J. Wile
Le Blanc
GSV Logo
Monthaven
Muirfield
Pique Nique
Stonehenge
Summerfield
Summerfield Cellars
Summerfield Reserve
Weston Estate
Willow Cove   All are produced and bottled in California and distributed
nationwide

23

--------------------------------------------------------------------------------



QuickLinks


CREDIT AGREEMENT (LINE OF CREDIT)
SECTION 1 DEFINITIONS
SECTION 2 CREDIT FACILITIES
SECTION 3 COLLATERAL
SECTION 4 CONDITIONS PRECEDENT
SECTION 5 REPRESENTATIONS AND WARRANTIES
SECTION 6 COVENANTS
SECTION 7 EVENTS OF DEFAULT
SECTION 8 REMEDIES ON DEFAULT
SECTION 9 MISCELLANEOUS
